PETROPLUS, JUDGE:
This claim was presented under Chapter 14, Article 2, Sec- ' tion 17 of the Code of West Virginia, authorizing a shortened procedure for claims under $1,000.00 possessing certain characteristics. It appearing to the Court that the State Agency concerned has concurred in the claim, and that the claim has been approved by the Attorney General’s office as one that should be paid, and it further appearing that the claim does ,not arise under an appropriation for the current fiscal year, and that the records of the claim consisting of all papers, -stipulations and evidential documents are adequate 'and reveal that the Claimants rendered certain medical services for which they have not been paid, and that Claimants’ charges were overlooked because of a change in hospital procedures, the Court is of opinion to approve the claim and make an ■ award in the amount of $134.50.
Claim allowed in the amount of $134.50.